In re Mosley, Michael D.; — Plaintiff(s); applying for writ of certiorari and/or review; to the Court of Appeal, Second Circuit, No. 24268-CA; Parish of Caddo, 1st Judicial District Court, Div. “E”, No. 332,-819.
Granted. Judgment of lower courts granting summary judgment in favor of Liberty Mutual Insurance Co. and Southern American Insurance Co. is vacated and set aside. Genuine issue of material fact regarding coverage. Case remanded to the district court for further proceedings. Otherwise denied.
LEMMON, J., would grant and docket the writ.
HALL, J., dissents with reasons.
ORTIQUE, J., not on panel.